Title: To Alexander Hamilton from James McHenry, 25 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, November 25. 1799.
          
          I enclose you an Extract of a letter from James Ryan dated Octr. 26. 1799—and Copy of a letter from Henry Piercy Capt: 8th. U.S. Regiment dated Novr. 7. 1799, that you may take such order relative thereto as you may think proper.
          I am Sir, with respect, Your obedt. servant,
          
            James McHenry
          
          Major General Alexander Hamilton
        